Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-9 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR19 02289, filed on March 06, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goeres et al. (EP 3269581 A1, provided with translation).
Regarding claim 1, Goeres teaches (Fig. 3):  A railway vehicle (para. 0001) comprising a power supply device (200), an electrical traction engine (108), first electrical auxiliary equipment (connected to second circuit 104; para. 0037, lines 224-229), and a connector for connecting to an electrical power source external to the vehicle (para. 0050, lines 318-320), wherein the power supply device comprises: - an electrical converter (intermediate charger 202) (para. 0029, lines 177-178) suited to supply the electrical traction engine (108) (para. 0052, lines 338-339) with high- voltage current (intermediate voltage; para. 0008, lines 61-65), wherein the electrical converter (202) is connected to the connector (para. 0050, lines 318-320); - a first medium-voltage electricity network (annotated Fig. 3 below) to which the first auxiliary electrical equipment (para. 0037, lines 224-229) is connected (Fig. 3), - a first electrical storage element (electrical storage means 102) connected to the first medium-voltage electricity network (annotated Fig. 3 below) so as to supply electricity to or draw electricity from the first network (annotated Fig. 3 below)(Claim 1, lines 17-20); characterised in that the electrical converter (claim 7) is connected to the first medium-voltage electricity network (annotated Fig. 3 below) so as to supply the first network (annotated Fig. 3 below) with electricity (claim 7, lines 52-54).
Regarding claim 2, Goeres teaches the elements of claim 1, as stated above. Goeres further teaches (Fig. 3): the power supply device (200) comprises a first reversible charger (claim 10, lines 68-70) interposed between the first electrical storage element (102) and the first medium-voltage electricity network (annotated Fig. 3 below), wherein the first charger is suited to transfer electricity to one or the other of the first element (102) and the first network (annotated Fig. 3 below)(claim 10, lines 68-70).
Goeres teaches that the first electrical storage element (102) supplies, and/or is supplied by, the electrical traction engine (108) (claim 10, lines 68-70), which can be construed as having a reversible charger between the first electrical storage element (102) and the first medium-voltage electricity network (annotated Fig. 3 below) for the transfer of electricity to and from the electrical traction engine (108).
Regarding claim 3, Goeres teaches the elements of claim 1, as stated above. Goeres further teaches (Fig. 3): the first electricity storage element (102) comprises at least one lithium ion battery (para. 0031, lines 187-188).
Regarding claim 4, Goeres teaches the elements of claim 1, as stated above. Goeres further teaches (Fig. 3): A second auxiliary electrical equipment (connected to second first circuit 106; para. 0038, lines 233-236), and wherein the power supply device (200) further comprises: - a second low-voltage electricity network (annotated Fig. 3 below; para. 0051, lines 332-334) to which the second equipment (para. 0038, lines 233-236) is connected; and - a second electrical storage element (206) connected to the second low-voltage electricity network (annotated Fig. 3 below) so as to supply electricity to or draw electricity from the second network (annotated Fig. 3 below) (para. 0051, lines 328-334); wherein the second storage element (206) is also connected to the first medium-voltage electricity network (annotated Fig. 3 below) so as to draw electricity from the first network (annotated Fig. 3 below; para. 0056, lines 368-370).
Regarding claim 5, Goeres teaches the elements of claim 4, as stated above. Goeres further teaches (Fig. 3): the power supply device (20) comprises a second charger (204) interposed between the first medium-voltage electricity network (annotated Fig. 3 below) and the second storage element (206) so as to supply the second element (206) with electricity from the first network (para. 0056, lines 368-370; para. 0052, lines 340-341), wherein the second charger (204) is also connected to the second low- voltage electricity network (annotated Fig. 3 below) so as to supply the second network (annotated Fig. 3 below) with electricity without passing through the second storage element (206) (para. 0052, lines 340-341). 
Regarding claim 6, Goeres teaches the elements of claim 4, as stated above. Goeres further teaches (Fig. 3): the second electricity storage element (206) comprises at least one lithium ion battery (para. 0031). 
Regarding claim 7, Goeres teaches the elements of claim 1, as stated above. Goeres further teaches (Fig. 3): A method for the operation of a railway vehicle according to claim 1 (See claim 1 rejection above), wherein: - the electrical converter (intermediate charger 202) (para. 0029, lines 177-178) draws electricity from an electrical power source (catenary) external to the vehicle via the connector (para. 0029), and supplies the first medium-voltage electricity network (annotated Fig. 3 below) with electricity, and - the first electrical storage element (102) draws electricity from the first network (annotated Fig. 3 below).  
Regarding claim 8, Goeres teaches the elements of claim 1, as stated above. Goeres further teaches (Fig. 3): the electrical converter (intermediate charger 202) (para. 0029, lines 177-178) draws electricity from an electrical power source (catenary) external to the vehicle via the connector (para. 0029), and supplies the electrical traction engine (108) with electricity (para. 0052, lines 338-339), and - the first electrical storage element (102) supplies the first medium-voltage electricity network (annotated Fig. 3 below) with electricity (para. 0053, lines 345-346). 
Regarding claim 9, Goeres teaches the elements of claim 4, as stated above. Goeres further teaches (Fig. 3): the first electrical storage element (102) supplies the first medium-voltage electricity network (annotated Fig. 3 below) with electricity (para. 0053, lines 345-346); and - the second electrical storage element (206) draws electricity from the first network (para. 0056, lines 368-370; para. 0052, lines 340-341). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-9764647-B2: Teaches a main conversion device for an electric motor car, the main conversion device comprising: a first power converter that is connected with a circuit with an overhead line through which an AC current flows, and an intermediate link that is a circuit through which a DC current flows, the first power converter mutually converting AC power and DC power; a second power converter that is connected with the intermediate link, and a circuit with an electric motor through which the AC current flows, the second power converter mutually converting the DC power and the AC power; an auxiliary power-supply device which receives power from the intermediate link, and which supplies the power to a load. 
US-20200086744-A1: Teaches a vehicle power network and an auxiliary power network that is connected to a transport climate control load network through a direct current (DC) regulated bus; the method also involves monitoring a vehicle voltage of the vehicle power network (415).
CN-109383299-A: Teaches a battery emergency power supply system, power supply method and rail vehicle which can ensure that the vehicle leaves the fault area and at the same time ensure the normal operation of the air conditioning system when a pantograph catenary fault occurs, so as to provide a comfortable environment for passenger; a plurality of bidirectional auxiliary converters, one end is connected to the intermediate DC link of the corresponding traction AC, and the other end is connected to the AC through line in parallel; and supply power to the traction motor through the inverter.
CN-109435974-A: Teaches a high voltage direct current through the first traction frequency converter 1111 frequency conversion speed regulation, is inverted into 380V three-phase alternating current to drive the second traction electric motor 1132; Optionally, the DC conversion unit includes a DC converter for converting the high-voltage DC power output by the power supply unit into low-voltage DC power to supply power to the lighting unit and the monitoring unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617